MOSCOWITZ, District Judge.
This is a hearing on a petition to review the order of the referee in charge of this proceeding confirming the sale of the assets of the bankrupt. Originally objection was made by David Haar, Esq., as well as the bankrupt, to the order of the referee. Upon the argument the objection of the bankrupt was withdrawn. The sale of the assets was had pursuant to General Order 18, 11 U.S.C.A. following section 53, upon notice to all creditors. The sale of the assets included an alleged claim against Mr. Haar.
 It may very well be as contended by Mr. Haar that the claim has no basis in fact or in law and that the sale of the alleged claim against Mr. Haar will result in considerable litigation. Nevertheless, Mr. Haar is an individual against whom a claim has been asserted by the trustee, he therefore has no interest as is contemplated by the Bankruptcy Law, 11 U.S.C.A. § 1 et seq., and his objection cannot be heard. At most he is a prospective defendant in a suit that might be brought upon the claim. Only a creditor or a higher bidder has sufficient interest to object to a sale in bankruptcy. In re Realty Foundation, 2 Cir., 75 F.2d 286; In re Haywood Wagon Co., 2 Cir., 219 F. 655; Jacobsohn v. Larkey, 3 Cir., 245 F. 538, L.R.A.1918C, 1176. The sale was conducted in the usual way and complied with General Order 18; it therefore cannot be disturbed.
The petition to review is dismissed.
Settle order on notice.